                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF OREGON

JONATHAN    ARMAND      HARRIS,     et
al.,                                          Case No. 3:20-cv:-00126-MO

                   Plaintiffs,                ORDER TO DISMISS

     v.

STATE OF OREGON, et al.,

                   Defendants.

MOSMAN, District Judge.

     Plaintiff Harris,         an inmate at the Multnomah County Jail,

brings this civil rights action pursuant to 42 U.S.C. § 1983. He

purports   to   bring   this     lawsuit     on   his   own behalf       as    well    as

several    other   prisoners.     In     a   separate    Order,    the    Court       has

granted    Plaintiff    Harris    leave      to   proceed   in    forma       pauperis.

However,   for the reasons set forth below,              Plaintiff's Complaint

is dismissed for failure to state a claim upon which relief may

be granted. See 28 U.S.C. § 1915(e) (2).


      1 - ORDER TO DISMISS
                                           BACKGROUND

        Plaintiff Harris alleges that he and various inmates at the

Multnomah County Jail are unlawfully incarcerated, provided with

an inadequate law library, and are the victims of various civil

rights         violations.           The       Plaintiffs         in         this        case        seek

approximately $150,000,000 in damages.

                                           STANDARDS

        Pursuant to 28 U.S.C.              §    1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous,                malicious,      or fails to state a claim upon

which     relief       may    be    granted.        28   U.S.C.        §§        1915(e) (2) (B)       and

1915A(b).       In order to state a claim,                  Plaintiff's Complaint must

contain sufficient factual matter which,                          when accepted as true,

gives     rise    to    a     plausible        inference        that    defendants          violated

plaintiff's constitutional rights.                       Ashcroft           v.     Iqbal,   556 U.S.

662,    67 8   ( 200 9) ;    Bell    Atlantic Corp.         v.    Twombly,             550 U.S.      554,

556-57     (2007).      "Threadbare recitals of the elements of a cause

of     action,     supported         by    mere      conclusory         statements,             do     not

suffice." Iqbal, 556 U.S. at 678.

        Dismissal       for    failure         to   state   a     claim           is   proper     if    it

appears beyond doubt that Plaintiff can prove no set of facts in

         2 - ORDER TO DISMISS
support of his claims that would entitle him to relief. Ortez v.

Washington          County,       88    F. 3d 804,            806    ( 9th Cir.      1996);        Cervantes

v.    City of San Diego,                5 F.3d 1273, 1274                  (9th Cir. 1993). Because

Plaintiff           is     proceeding             pro     se,        the     Court        construes        his

pleadings        liberally and affords                        him the        benefit      of any doubt.

Erickson       v.     Pardus,       551 U.S.            89,    94     (2007);      Ortez,     88    F.3d at

806.

                                                  DISCUSSION

        Plaintiffs attempt to                      jointly bring this               42 U.S.C.        §    1983

action against             various          Defendants.             In this       Court's    experience,

an action brought by multiple incarcerated plaintiffs proceeding

pro     se     presents           procedural            problems           that     cause     delay       and

confusion.           Delay       and    confusion             often      arise     from     the     frequent

transfer        of       inmates       to     other       facilities          or    institutions,          the

changes        in     address          that       occur       when       inmates     are     released       to

parole,        and       the    difficulties            faced       by     inmates     who    attempt       to

communicate with each other and with unincarcerated individuals.

Moreover, prose plaintiffs who attempt to jointly file a single

lawsuit        run       the    risk     of       infringing          upon    the    well-established

principle        that          although       a    non-attorney may                appear    on     his    own

behalf,        that       privilege         is     personal          to    him.     C.E.     Pope     Equity

Trust     v.    United           States,          818   F.2d        696,     697    (9th     Cir.     1987);


        3 - ORDER TO DISMISS
Storseth        v.        Spellman,       654       F.2d    1349,       1355    (9th    Cir.     1981).

Accordingly, only Plaintiff Harris (the only party to file an in

form pauperis application) may continue with this case.

       Should Plaintiff Harris wish to continue with this case, he

must     file        an     amended           complaint      within       30    days     that       makes

allegations only on his own behalf.                              Plaintiff Harris is advised

that the Complaint must contain a short, plain statement of his

claims    pursuant            to       FRCP    8    and    must      describe     how    each       named

Defendant,           acting            under       color        of    state      law,     personally

participated in the deprivation of a federal right. See Crumpton

v. Gates, 947 F.2d 1418, 1420                         (9th Cir. 1991). Plaintiff Harris

is   further         advised that             his    amended complaint must               be on the

form provided by the Court, name all parties in its caption, and

cannot incorporate any part of his prior pleading by reference.

                                                CONCLUSION

       Based         on    the        foregoing,      IT    IS       ORDERED     that    Plaintiff's

Complaint        (#1)       is     dismissed.        Should Plaintiff wish to proceed

with this action,                he must file an amended complaint curing the

deficiencies          noted           above    within      30    days     of    the    date    of    this

Order.    Plaintiff              is    advised       that       failure    to    file    an     amended

complaint shall result in the dismissal of this proceeding, with

prejudice.


         4 - ORDER TO DISMISS
     The Clerk is directed to forward Plaintiff a civil rights

complaint form for his use.

     IT IS SO ORDERED.

     DATED this   -1..l)ctay   of March, 2020.




                                   United S       Judge




     5 - ORDER TO DISMISS
